UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    

TRUSTEES OF THE SHEET METAL
WORKERS' LOCAL UNION NO. 28 FUNDS i i‘

p
eg :
oy v2. 2020 pence
AND PLANS et al., mond
Plaintiffs, : ORDER
-against- 19 Civ. 374 (GBD)

SMS SHEET METAL INC. andM&S
MECHANICAL SERVICES INC.

Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

February 5, 2020

oe B. DANIELS
ed States District Judge

 

 

 
